Citation Nr: 1030405	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1997 to 
October 1997, and from January 2005 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issues of entitlement to service connection for a psychiatric 
disorder and entitlement to service connection for a low back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the appellant 
has a current hearing loss disability for VA compensation 
purposes.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in October 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue 
decided below.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA medical records.  And he was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge in April 2010.   

The Veteran was also afforded a VA examination in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
While the Veteran has questioned the adequacy of his April 2007 
examination, the Board finds that the VA examination obtained in 
this case is more than adequate.  A history was taken and the 
Veteran underwent audiometric testing.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran has testified that he has not had any treatment for his 
hearing complaints.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.   
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet.  
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a hearing loss disability, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 
1328 (Fed.  Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of the 
award of service connection).  In this case, the record contains 
no evidence that the appellant has a current bilateral hearing 
loss disability.

The evidence suggests that the Veteran served in a noisy 
environment.  His DD Form 214 shows that his MOS for his second 
period of service was tank mechanic.  Thus exposure to acoustic 
trauma is conceded.  However, as noted, the record does not show 
that the Veteran had any hearing loss in service or that he has a 
current hearing loss disability for VA purposes.  

On the authorized audiological evaluation in April 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
35
LEFT
15
20
30
25
25

Speech audiometry revealed speech recognition ability of 
96percent in the right ear and in the left ear.  Thus the Veteran 
does not have defective hearing by VA standards.  

The Board notes that the Veteran's lay statements concerning such 
noise exposure to be consistent with his service record.  Lay 
evidence is competent with respect to observance of symptoms 
readily observable and this lay evidence is credible, as there is 
no indication of lack of veracity.   Washington v. Nicholson, 19 
Vet. App. 362, 367-68 (2005).  However, the lay evidence may not 
be used to establish a diagnosis of a hearing loss disability.  
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not the determination of an issue involving a question of medical 
expertise.  38 C.F.R.  § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir.  2007) (lay diagnosis is competent if: 
(1) lay person is competent  to identify the medical condition; 
(2) lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of  symptoms at the time supports a later 
diagnosis by a medical  professional).  The Veteran's opinion in 
this matter is of little value because the determination involves 
a question that only medical experts may address.  

The medical evidence reflects that the Veteran's hearing is 
within normal limits, bilaterally.  It is clear that any current 
hearing loss does not meet VA's disability requirements.  
Therefore, because the VA audiometry does not show a hearing loss 
disability for VA purposes, the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine is not 
for application.   See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet.  App. 49, 58 (1991).  

The claim for service connection for a bilateral hearing loss 
disability must therefore be denied.  





ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a psychiatric disorder, 
and for a low back disorder.  He claims that he was treated in 
service for a psychiatric disorder and for a back disorder and 
has continued to have problems since.  He has indicated that 
during service while in basic training, he was struck in the 
chest by a drill instructor and kicked.  He believes that this 
caused injury to his back.  He testified that he was treated for 
his back at Fort Knox and at Fort Hood.  He stated that X-rays 
were taken at Fort Knox and an MRI was performed at Fort Hood 
which showed a fused vertebra and three bulging discs.  He also 
states that he was hospitalized during service several times for 
his psychiatric complaints.  

The record shows that during service in May 2006, the Veteran was 
noted to have depression and adjustment disorder as well as 
having chronic low back pain and recurring back spasms.  In June 
2006, adjustment disorder with depression and low back pain were 
diagnosed.  The service records do not reflect the additional 
treatment that the Veteran reports he received.  

Current VA records show that on VA examination in April 2007, the 
Veteran was diagnosed with depressive disorder, NOS, rule out 
major depression; panic disorder without agoraphobia.  X-rays of 
the lumbar spine in February 2005 showed early spondylosis.  
During his April 2010 hearing before the undersigned, the Veteran 
reported that he has been treated for his back at a private 
facility, Saint Vincent's Free Clinic in Indianapolis.  He 
testified that his doctors there stated that the acute trauma to 
his back caused his current back disorder.  He has also testified 
that he has been treated for his psychiatric disorder at the 
Saint Vincent's Free Clinic.  He testified also that he was 
treated for his psychiatric disorder at the Danville Community 
Hospital.  VA has not attempted to obtain these records.  

The Board finds that, in this case, VA's duty to assist in the 
development of the claim has been not satisfied as additional 
service treatment records may exist which have not been obtained.  
VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from other 
Federal agencies, such as the Social Security Administration. VA 
will end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would be 
futile. Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or the 
custodian does not have them. 38 C.F.R. § 3.159.

When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus a remand to attempt to obtain these records is necessary.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
approximate dates of the claimed 
psychiatric hospitalizations in service, 
and the name and location of the hospital.  
Also request complete information regarding 
the treatment for his back complaints.  Of 
particular interest are any records of 
treatment at Fort Hood and Fort Knox for 
back complaints and psychiatric complaints.  
Then, contact the National Personnel 
Records Center and request the Veteran's 
hospitalization and treatment records from 
the Army Hospital(s) at which he contends 
he was treated.  End efforts to obtain 
records from a Federal department or agency 
only if VA concludes that the records 
sought do not exist or that further efforts 
to obtain those records would be futile. 
Cases in which VA may conclude that no 
further efforts are required include those 
in which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them. If such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  Contact the Veteran, and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support of 
his claim.  Specifically, in contacting the 
Veteran, the RO must request that the 
Veteran provide authorization such that the 
RO may attempt to obtain the private 
treatment records from Saint Vincent's Free 
Clinic and from the Danville Community 
Hospital.  Based on the Veteran's response, 
the RO must attempt to procure copies of 
all records from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond

3.  Then, schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should note whether the Veteran 
has a current lumbar spine disorder.  If 
so, the examiner should offer an opinion 
with complete rationale as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that any currently 
diagnosed disorder is related to the 
Veteran's military service.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder found.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should note 
whether the Veteran has a current 
psychiatric disorder.  If so, the examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
disorder is related to the Veteran's 
military service.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Following completion of the above, the 
claims should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


